Title: To George Washington from John Hancock, 15 January 1777
From: Hancock, John
To: Washington, George



Sir,
Baltimore Jany 15th 1777.

The enclosed Resolves I do myself the Honour to transmit in Obedience to the Commands of Congress, as necessary for your Information. By them you will percieve, that in Order to restore the Credit of the Continental Currency, the Congress have adopted, & recommended to the States, such Measures, as if properly executed cannot fail to produce the Effect.
Doctor Potts, who is ordered to repair to Ticonderoga, I am directed by Congress to inform you, is so highly recommended to them, that they wish to have him appointed in the Room of Doctr Stringer in that Department.
Your two Favours of the 5th & 7th inst. I had the Honour of recieving in the Order of their Dates, and immediately laid them before Congress.
The Hessian Officers, taken at Trenton, arrived here yesterday, and are ordered immediately to Dumfries in Virginia.
The enclosed Letters & other Papers relative to the Army, and Appointments

therein, having come to Hand since you were invested with Power to fill up Vacancies, and to make such Arrangements as you might think proper, I transmit them to you for your Attention & Consideration—and have the Honour to be, with the most perfect Esteem & Respect, Sir your most obed & very hble Servt

John Hancock Presidt

